--------------------------------------------------------------------------------

Exhibit 10.1

YAYI INTERNATIONAL INC.

2010 EMPLOYEE STOCK OPTION AND STOCK AWARD PLAN

1.

Purpose.



The purpose of the Yayi International Inc. 2010 Employee Stock Option and Stock
Award Plan (the "

Plan") is to enhance the long-term stockholder value of Yayi International Inc.,
a Delaware corporation (the "Company"), by offering opportunities to employees
and directors of the Company and its Subsidiaries (as defined in Section 2) to
participate in the Company's growth and success, and to encourage them to remain
in the service of the Company and its Subsidiaries and to acquire and maintain
stock ownership in the Company.



2.

Definitions.



For purposes of the Plan, the following terms shall be defined as set forth
below:

2.1

"Award" means an award or grant made pursuant to the Plan, including, awards or
grants of Options or Incentive Stock Awards.



2.2

"Board" means the Board of Directors of the Company.



2.3

"Cause" means dishonesty, fraud, misconduct, unauthorized use or disclosure of
confidential information or trade secrets, or conviction or confession of a
crime punishable by law (except minor violations), as provided under applicable
law, in each case as determined by the Plan Administrator, and its determination
shall be conclusive and binding.



2.4

"Code" means the United States Internal Revenue Code of 1986, as amended from
time to time.



2.5

"Common Stock" means the common stock, par value $.001 per share, of the
Company.



2.6

"Disability" means "permanent and total disability" as that term is defined for
purposes of Section 22(e)(3) of the Code.



2.7

"Exchange Act" means the United States Securities Exchange Act of 1934, as
amended.



2.8

"Fair Market Value" shall be established in good faith by the Plan Administrator
or if the Common Stock is listed on the Nasdaq Global Market or the Nasdaq
Capital Market, the average of the high and low per share sales prices for the
Common Stock as reported by the Nasdaq Global Market or the Nasdaq Capital
Market (as the case may be) for a single trading. If there is no such reported
price for the Common Stock for the date in question, then such price on the last
preceding date for which such price exists shall be determinative of the Fair
Market Value. Notwithstanding anything in this Plan to the contrary, to the
extent applicable, the determination of the Fair Market Value of a share of
Common Stock shall be determined in a manner which complies with Section 409A of
the Code and the applicable Treasury Regulations promulgated thereunder.





1



--------------------------------------------------------------------------------

2.9 "Grant Date" means the date the Plan Administrator adopted the granting
resolution and all conditions precedent to the grant have been satisfied;
provided that conditions to the exercisability or vesting of Awards shall not
defer the Grant Date. If, however, the Plan Administrator designates in a
resolution a later date as the date an Award is to be granted, then such later
date shall be the "Grant Date."

2.10 "Incentive Stock Award" means an Option to purchase Common Stock granted
under Section 7.

2.11 "Nonqualified Stock Option" means an Option to purchase Common Stock
granted under Section 7.

2.12 "Option" means the right to purchase Common Stock granted under Section 7.

2.13 "Participant" means (a) the person to whom an Award is granted; (b) for a
Participant who has died, the personal representative of the Participant's
estate, the person(s) to whom the Participant's rights under the Award have
passed by will or by the applicable laws of descent and distribution, or the
beneficiary designated in accordance with Section 9; or (c) person(s) to whom an
Award has been transferred in accordance with Section 9.

2.14 "Plan Administrator" means the Board or a committee (which term includes
subcommittees) appointed by the Board to administer the Plan under Section 3.1.

2.15 "PRC" means the People's Republic of China, which, for the purpose of this
Plan, shall exclude Hong Kong, the Macau Special Administrative Region of the
PRC and Taiwan.

2.16 "Restricted Stock Award" means shares of Common Stock granted under Section
8, the rights of ownership of which may be subject to restrictions prescribed by
the Plan Administrator.

2.17 "Retirement" means retirement on or after the individual's normal
retirement date under PRC law or the law of such individual's other jurisdiction
of employment unless otherwise defined by the Plan Administrator from time to
time for purposes of the Plan.

2.18 "Securities Act" means the United States Securities Act of 1933, as
amended.

2.19 "Subsidiary" means any entity that is directly or indirectly controlled by
the Company or in which the Company has a significant ownership interest, as
determined by the Plan Administrator, and any entity that may become a direct or
indirect subsidiary of the Company.



2



--------------------------------------------------------------------------------

2.20 "Termination" means the termination of the Participant's relationship as an
officer, director or employee, or as a service provider to the Company.

3. Administration.

3.1 Plan Administrator. The Plan shall be administered by the Board or a
committee (which term includes subcommittees) appointed by the Board. If and so
long as the Common Stock is registered under Section 12(b) or 12(g) of the
Exchange Act, the Board shall consider in selecting the Plan Administrator and
the membership of any committee acting as Plan Administrator, with respect to
any persons subject or likely to become subject to Section 16 of the Exchange
Act, the provisions regarding "non employee directors" as contemplated by Rule
16b-3 under the Exchange Act. The Plan Administrator may delegate the
responsibility for administering the Plan with respect to designated classes of
eligible persons to different committees consisting of one or more members of
the Board, subject to such limitations as the Board deems appropriate. Committee
members shall serve for such term as the Board may determine, subject to removal
by the Board at any time. To the extent consistent with applicable law, the Plan
Administrator may authorize one or more officers of the Company to grant Awards
to designated classes of eligible persons, within the limits specifically
prescribed by the Plan Administrator.

3.2 Administration and Interpretation by the Plan Administrator. Except for the
terms and conditions explicitly set forth in the Plan, the Plan Administrator
shall have exclusive authority, in its discretion, to determine all matters
relating to Awards under the Plan, including the selection of individuals to be
granted Awards, the type of Awards, the number of shares of Common Stock subject
to an Award, all terms, conditions, restrictions and limitations, if any, of an
Award and the terms of any instrument that evidences the Award. The Plan
Administrator shall also have exclusive authority to interpret the Plan and may
from time to time adopt, and change, rules and regulations of general
application for the Plan's administration. The Plan Administrator's
interpretation of the Plan and its rules and regulations, and all actions taken
and determinations made by the Plan Administrator pursuant to the Plan, shall be
conclusive and binding on all parties involved or affected. The Plan
Administrator may delegate administrative duties to such of the Company's
officers as it so determines.

4.

Stock Subject to the Plan.



4.1

Authorized Number of Shares. Subject to adjustment from time to time as provided
in Section 10.1, the number of shares of Common Stock that shall be available
for issuance under the Plan shall be 2,359,974 shares. The maximum aggregate
number of shares of Common Stock that may be issued under the Plan pursuant to
the exercise or vesting of Awards shall be the number determined pursuant to the
preceding sentence, as adjusted from time to time pursuant to Section 10.1.
Shares issued under the Plan shall be drawn from authorized and unissued shares
or shares now held or subsequently acquired by the Company as treasury shares.



4.2

Reuse of Shares. Any shares of Common Stock that have been made subject to an
Award that cease to be subject to the Award (other than by reason of exercise or
payment of the Award to the extent it is exercised for or settled in shares),
and/or shares of Common Stock subject to repurchase or forfeiture which are
subsequently reacquired by the Company, shall again be available for issuance in
connection with future grants of Awards under the Plan.





3



--------------------------------------------------------------------------------

5.

Eligibility.



Awards may be granted under the Plan to those officers, directors and employees
of the Company and its Subsidiaries as the Plan Administrator from time to time
selects. Awards may also be granted to consultants, agents, advisors and
independent contractors who provide services to the Company and its
Subsidiaries.

6.

Awards.



6.1

Form and Grant of Awards. The Plan Administrator shall have the authority, in
its sole discretion, to determine the type or types of Awards to be made under
the Plan. Such Awards may include Nonqualified Stock Options or Incentive Stock
Awards. Awards may be granted singly or in combination.



6.2

Settlement of Awards. The Company may settle Awards through the delivery of
shares of Common Stock, cash payments, the granting of replacement Awards or any
combination thereof as the Plan Administrator shall determine. Any Award
settlement, including payment deferrals, may be subject to such conditions,
restrictions and contingencies as the Plan Administrator shall determine. The
Plan Administrator may permit or require the deferral of any Award payment,
subject to such rules and procedures as it may establish, which may include
provisions for the payment or crediting of interest, or dividend equivalents,
including converting such credits into deferred stock equivalents.



7.

Terms and Conditions of Awards.



7.1

Grant of Awards. The Plan Administrator is authorized under the Plan, in its
sole discretion, to issue Awards, which shall be appropriately designated.



7.2

Exercise Price. The exercise price for shares purchased under an Award shall be
as determined by the Plan Administrator.



7.3

Term. The term of each Award shall be as established by the Plan Administrator
or, if not so established, shall be 10 years from the Grant Date.



7.4

Exercise and Vesting. The Plan Administrator shall establish and set forth in
each instrument that evidences an Award the time at which, or the installments
in which, the Award shall vest and become exercisable, which provisions may be
waived or modified by the Plan Administrator at any time. To the extent that an
Award has become exercisable, the Award may be exercised from time to time by
written notice to the Company, in accordance with procedures established by the
Plan Administrator, setting forth the number of shares with respect to which the
Award is being exercised and accompanied by payment in full as described in
Section 7.6. The Plan Administrator may determine at any time that an Award may
not be exercised as to less than any number of shares at any one time for vested
shares and any number in its discretion for unvested shares (or the lesser
number of remaining shares covered by the Award).





4



--------------------------------------------------------------------------------

7.5 Performance Conditions. The Plan Administrator is authorized to subject an
Award to performance requirements (which may be based on continuous service with
the Company or the achievement of performance goals related to profits or loss,
revenue or profit growth or loss reduction, profit or loss related return
ratios, other balance sheet or income statement targets or ratios, market share,
project completion, operational or productivity efficiency gains, cash flow,
share price appreciation or total stockholder return, where such goals may be
stated in absolute terms or relative to comparison companies), as the Plan
Administrator shall determine, in its sole discretion, must be satisfied as a
condition of the Award becoming vested and exercisable. Such performance
requirements shall be set forth in the instrument evidencing the Award.

7.6 Payment of Exercise Price. The exercise price for shares purchased under an
Award shall be paid in full to the Company by delivery of consideration equal to
the product of the Award exercise price and the number of shares purchased. Such
consideration must be paid in cash unless the Company adopts a "cashless"
exercise method.

7.7 Post-Termination Exercises. The Plan Administrator shall establish and set
forth in each instrument that evidences an Award whether the Award will continue
to be exercisable, and the terms and conditions of such exercise, if a
Participant ceases to be employed by, or to provide services to, the Company or
its Subsidiaries, which provisions may be waived or modified by the Plan
Administrator at any time. If not so established in the instrument evidencing
the Award, the Award will be exercisable according to the following terms and
conditions, which may be waived or modified by the Plan Administrator at any
time.

In case of termination of the Participant's employment or services other than by
reason of death or Cause, the Option shall be exercisable, to the extent of the
number of shares vested at the date of such termination, only (a) within one
year if the termination of the Participant's employment or services is
coincident with Retirement, at the Company's request or Disability or (b) within
three months after the date the Participant ceases to be an employee or director
of the Company or a Subsidiary if termination of the Participant's employment or
services is for any reason other than Retirement, at the Company's request or
Disability, but in no event later than the remaining term of the Option. Any
Option exercisable at the time of the Participant's death may be exercised, to
the extent of the number of shares vested at the date of the Participant's
death, by the personal representative of the Participant's estate, the person(s)
to whom the Participant's rights under the Option have passed by will or the
applicable laws of descent and distribution or the beneficiary designated
pursuant to Section 9 at any time or from time to time within one year after the
date of death, but in no event later than the remaining term of the Option. Any
portion of an Option that is not vested on the date of termination of the
Participant's employment or services shall terminate on such date, unless the
Plan Administrator determines otherwise. In case of termination of the
Participant's employment or services for Cause, the Option shall automatically
terminate upon first notification to the Participant of such termination, unless
the Plan Administrator determines otherwise. If a Participant's employment or
services with the Company are suspended pending an investigation of whether the
Participant shall be terminated for Cause, all the Participant's rights under
any Option likewise shall be suspended during the period of investigation.



5



--------------------------------------------------------------------------------

7.8 Leave of Absence. Unless otherwise determined by the Plan Administrator, for
purpose of this Section 7, the service of a Participant shall be deemed to
continue while the Participant is on a bona fide leave of absence, if such leave
was approved by the Company in writing. Unless otherwise determined by the Plan
Administrator and subject to applicable laws, vesting of an Option shall be
suspended during any unpaid leave of absence.

7.9 Prohibition on Repricing. An option issued under the Plan may not, without
prior approval of the Company's stockholders at a duly-constituted meeting, be
repriced by lowering the exercise price or by cancellation of an outstanding
Award with a subsequent replacement or re-grant of an option with a lower
exercise price.

7.10 Incentive Stock Awards. The Plan Administrator may designate an Award as an
Incentive Stock Award, in which case it may not be subject to time-based vesting
but instead subject only to specific performance conditions to become vested and
exercisable, as designated by the Plan Administrator and forth in the instrument
evidencing the Award. For removal of doubt, an Incentive Stock Award is not
intended to be an Incentive Stock Option under the Code.

8.

Restricted Stock Awards



8.1

Grant of Restricted Stock Awards. The Plan Administrator is authorized to make
Awards of Common Stock on such terms and conditions and subject to such
restrictions and/or requirements, as the Plan Administrator shall determine, in
its sole discretion, which terms, conditions and restrictions shall be set forth
in the instrument evidencing the Award. The terms, conditions and restrictions
that the Plan Administrator shall have the power to determine shall include,
without limitation, the manner in which shares subject to Restricted Stock
Awards are held during the periods they are subject to restrictions and the
circumstances under which forfeiture of the Restricted Stock Award shall occur
by reason of termination of the Participant's employment or service
relationship.



8.2

Issuance of Shares. Upon the satisfaction of any terms, conditions and
restrictions prescribed in respect to a Restricted Stock Award, or upon the
Participant's release from any terms, conditions and restrictions of a
Restricted Stock Award, as determined by the Plan Administrator, the Company
shall release, as soon as practicable, to the Participant or, in the case of the
Participant's death, to the personal representative of the Participant's estate
or as the appropriate court directs, the appropriate number of shares of Common
Stock.



8.3

Waiver of Restrictions. Notwithstanding any other provisions of the Plan, the
Plan Administrator may, in its sole discretion, waive the forfeiture period and
any other terms, conditions or restrictions on any Restricted Stock Award under
such circumstances and subject to such terms and conditions as the Plan
Administrator shall deem appropriate; provided, however, that the Plan
Administrator may not adjust performance goals for any Restricted Stock Award
intended to be exempt under Section 162(m) of the Code for the year in which the
Restricted Stock Award is settled in such a manner as would increase the amount
otherwise payable to a Participant.





6



--------------------------------------------------------------------------------

9.

Assignability.



No Awards granted under the Plan or any interest therein may be assigned,
pledged or transferred by the Participant other than by will or by the
applicable laws of descent and distribution, and, during the Participant's
lifetime, such Award may be exercised only by the Participant or a permitted
assignee or transferee of the Participant (as provided below).

10.

Adjustments.



10.1

Adjustment of Shares. In the event that, at any time or from time to time, a
stock dividend, stock split, spin-off, combination or exchange of shares,
recapitalization, merger, consolidation, distribution to stockholders other than
a normal cash dividend, or other change in the Company's corporate or capital
structure results in (a) the outstanding shares, or any securities exchanged
therefor or received in their place, being exchanged for a different number or
class of securities of the Company or of any other corporation or (b) new,
different or additional securities of the Company or of any other corporation
being received by the holders of shares of Common Stock of the Company, then the
Plan Administrator shall make proportional adjustments in (i) the maximum number
and kind of securities subject to the Plan as set forth in Sections 4.1; and
(ii) the number and kind of securities that are subject to any outstanding Award
and the per share price of such securities, without any change in the aggregate
price to be paid therefor. The determination by the Plan Administrator as to the
terms of any of the foregoing adjustments shall be conclusive and binding.



10.2

Limitations. The grant of Awards will in no way affect the Company's right to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.



10.3

Fractional Shares. In the event of any adjustment in the number of shares
covered by any Award, each such Award shall cover only the number of full shares
resulting from such adjustment.



11.

Withholding.



The Company may require the Participant to pay to the Company the amount of any
taxes or social insurance contributions that the Company is required to withhold
with respect to the grant, vesting or exercise of any Award. Subject to the Plan
and applicable law, the Plan Administrator may, in its sole discretion, permit
the Participant to satisfy withholding obligations, in whole or in part, (a) by
paying cash, (b) by electing to have the Company withhold shares of Common Stock
(up to the minimum required federal withholding rate), or (c) by transferring
shares of Common Stock to the Company (already owned by the Participant for the
period necessary to avoid a charge to the Company's earnings for financial
reporting purposes), in such amounts as are equivalent to the Fair Market Value
of the withholding obligation. The Company shall have the right to withhold from
any shares of Common Stock issuable pursuant to an Award or from any cash
amounts otherwise due or to become due from the Company to the Participant an
amount equal to such taxes or social insurance contributions. The Company may
also deduct from any Award any other amounts due from the Participant to the
Company or a Subsidiary.



7



--------------------------------------------------------------------------------

12.

Amendment and Termination of Plan.



12.1

Amendment of Plan. The Plan may be amended only by the Board in such respects as
it shall deem advisable; however, to the extent required for compliance with any
applicable law or regulation, stockholder approval will be required for any
amendment that will (a) increase the total number of shares available for
issuance under the Plan, (b) modify the class of persons eligible to receive
Awards, or (c) otherwise require stockholder approval under any applicable law
or regulation.



12.2

Termination of Plan. The Board may suspend or terminate the Plan at any time.



12.3

Consent of Participant. The amendment or termination of the Plan shall not,
without the consent of the Participant, impair or diminish any rights or
obligations under any Award theretofore granted under the Plan.



13.

General.



13.1

Evidence of Awards. Awards granted under the Plan shall be evidenced by a
written agreement that shall contain such terms, conditions, limitations and
restrictions as the Plan Administrator shall deem advisable and that are not
inconsistent with the Plan.



13.2

Continued Employment or Services; Rights in Awards. None of the Plan,
participation in the Plan or any action of the Plan Administrator taken under
the Plan shall be construed as giving any person any right to be retained in the
employ of the Company or limit the Company's right to terminate the employment
or services of any person.



13.3

Registration. The Company shall be under no obligation to any Participant to
register for offering or resale or to qualify for exemption under the Securities
Act, or to register or qualify under state securities laws, any shares of Common
Stock, security or interest in a security paid or issued under, or created by,
the Plan, or to continue in effect any such registrations or qualifications if
made.



The Company may issue certificates for shares with such legends and subject to
such restrictions on transfer and stop-transfer instructions as counsel for the
Company deems necessary or desirable for compliance by the Company with U.S.
federal and state securities laws.

Inability of the Company to obtain, from any regulatory body having
jurisdiction, the authority deemed by the Company's counsel to be necessary for
the lawful issuance and sale of any shares hereunder or the unavailability of an
exemption from registration for the issuance and sale of any shares hereunder
shall relieve the Company of any liability in respect of the nonissuance or sale
of such shares as to which such requisite authority shall not have been
obtained.

As a condition to the exercise of an Award, the Company may require the
Participant to represent and warrant at the time of any such exercise or receipt
that such shares are being purchased or received only for the Participant's own
account and without any present  intention to sell or distribute such shares if,
in the opinion of counsel for the Company, such a representation is required by
any relevant provision of the aforementioned laws. At the option of the Company,
a stop-transfer order against any such shares may be placed on the official
stock books and records of the Company, and a legend indicating that such shares
may not be pledged, sold or otherwise transferred, unless an opinion of counsel
is provided (concurred in by counsel for the Company) stating that such transfer
is not in violation of any applicable law or regulation, may be stamped on stock
certificates to ensure exemption from registration. The Plan Administrator may
also require such other action or agreement by the Participant as may from time
to time be necessary to comply with the federal and state securities laws. No
Rights as A Stockholder. No Award shall entitle the Participant to any dividend,
voting or other right of a stockholder unless and until the date of issuance
under the Plan of the shares that are the subject of such Award, free of all
applicable restrictions.



8



--------------------------------------------------------------------------------

13.4

Compliance with Laws And Regulations. No Shares of Common Stock shall be issued
pursuant to an Award unless such issuance complies with all applicable laws and
regulations. Notwithstanding anything in the Plan to the contrary, the Board, in
its sole discretion, may bifurcate the Plan so as to restrict, limit or
condition the use of any provision of the Plan to Participants who are officers
or directors subject to Section 16 of the Exchange Act without so restricting,
limiting or conditioning the Plan with respect to other Participants.



13.5

No Trust or Fund. The Plan is intended to constitute an "unfunded" plan. Nothing
contained herein shall require the Company to segregate any monies or other
property, or shares of Common Stock, or to create any trusts, or to make any
special deposits for any immediate or deferred amounts payable to any
Participant, and no Participant shall have any rights that are greater than
those of a general unsecured creditor of the Company.



13.6

Severability. If any provision of the Plan or any Award is determined to be
invalid, illegal or unenforceable in any jurisdiction, or as to any person, or
would disqualify the Plan or any Award under any law deemed applicable by the
Plan Administrator, such provision shall be construed or deemed amended to
conform to applicable laws, or, if it cannot be so construed or deemed amended
without, in the Plan Administrator's determination, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, person or Award, and the remainder of the Plan and any such Award
shall remain in full force and effect.



13.7

Participants In Foreign Countries. The Plan Administrator shall have the
authority to adopt such modifications, procedures and sub-plans as may be
necessary or desirable, after consideration of the provisions of the laws of the
PRC or other foreign countries in which the Company or its Subsidiaries may
operate, to ensure the viability of the benefits from Awards granted to
Participants employed in such countries and to meet the objectives of the Plan.
The Plan Administrator may restrict the issuance of shares of Common Stock
pursuant to any Awards or delay the removal of restrictions on shares of Common
Stock pursuant to any Awards until it determines in its discretion that the
Company or its Subsidiaries has satisfied the legal or regulatory procedures or
requirements as may be necessary or desirable to ensure the viability of the
benefits of the Awards.



13.8

Choice of Law. The Plan and all determinations made and actions taken pursuant
hereto, to the extent not otherwise governed by the federal laws of the United
States, shall be governed by the laws of the State of Delaware without giving
effect to principles of conflicts of laws.



14.

Effective Date.



The Plan's effective date is the date on which it is adopted by the Board.



9



--------------------------------------------------------------------------------